Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 9/27/2021 has been entered.  Claim 12 has been amended, claims 13, 15 and 21 have been cancelled.
Claims 1-12, 14, 16-20, 22-26 are pending.  

Election/Restrictions
Applicant’s election of Group II (originally claims 12-25) in the reply filed on 1/22/2018 was acknowledged.  The election of species was withdrawn because while the species appear to be independent and distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, upon review of the specification there does not appear to anything unique to any of the claimed species and it does not appear to be an undue burden to examine the genus of micro-organism.  
Claim 1-12, 14, 16-20, 22-26 are pending, claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/2018.
Claims 12, 14, 16-20, 22-26, drawn to drawn to a method of improved microbiome sequencing which results in a dataset, are currently under examination.

Priority claim
This application filed 9/27/2017 claims benefit to US provisional application 62/400401 filed 9/27/2016, and is related to PCT/US17/53822 filed 9/27/2017.
Applicants did not comment on the priority summary.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 14, 16-20, 22-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn. 
Claim analysis
	Independent claim 12 has been amended and still is generally directed to a method for microbiome sequencing dataset and analysis of possible diversity within a sample where the final steps have been deleted and inserted as intended outcomes of the method.  Specifically, with the amendment the target sequences required are 16S or 18S rDNA or ITS sequences, and method which require using gRNA to generate ‘end regions associated with the set of targets’ then 
	For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method of obtaining micro-organism sequence read data from a sample which is used to generate and correlate a condition with a model based on the microbiome sequences detected.
For step 2A of the 101 analysis, the judicial exception of the claim is abstract instruction steps of analyzing the sequence data about the microbiome in the sample including the step of generating a microbiome dataset from the sample, and the steps of providing further supplementary data is informative about a micro-organism condition and generating a characterization model from the sources of data as related to 16S, 18S rDNA or ITS seqeuences.  Dependent claim 12 has been amended to recite ‘providing a therapy’ and as outlined in the claim is based on data which is further processed and analyzed once obtained from the sample of a patient to associate the information with a disease condition or therapy model that is derived from the analysis and appears to be based on knowledge that would be known in the art for a particular presence/absence of information about the microbiome.  The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, the claims broadly 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, claim 12 does not have an additional element that follow the analysis.  Claim 14 has been amended to ‘treatment’ however this is broadly set forth in the specification and there is no specific guidance that appears to provide significantly more or that it appears to provide for a practical application of the analysis given the present disclosure and evidence of record.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
	For step 2B of the 101 analysis, the specific steps recited and required for obtaining the sequence information are physical steps that are practiced and considered additional elements of the claim.  In review of the guidance of the specification and art of record (see for example 2014/0357523 (Agilent Technologies)), it appears that the method steps were known and used to obtain sequence reads from a sample.  As amended however, while the art provides for the use of the recited target sequences for analysis of bacteria (as evidenced in Woo et al. (2008), the art fails to provide that these targets and the steps of for using gRNA and CRISPR systems were necessarily conventional.  Accordingly, under step 2B the claims are found to be patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 16-20, 22-26 rejected under 35 U.S.C. 103 as being unpatentable over 
2014/0357523 (Agilent Technologies) and Kebschull et al (NAR 2015) is withdrawn.
	Neither reference specifically teach to use 16S, 18S or ITS sequences, and fails to provide for limitations of the claims as amended.

Claims 12, 14, 16-20, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
2014/0357523 (Agilent Technologies), Kebschull et al (NAR 2015), and Woo et al (2008).
	As amended, claim 12 now requires that the target sequences be selected from 16S, 18S or ITS sequences when performing the method steps.  As noted previously, the method steps of claim 12 requires using one adapter that has the same primer sequence, effectively using one adapter for the fragments created using gRNA.  In view of the specification, this is accomplished with known platforms and protocols, see for example [0037]-[0038] and indication for the use of Agilent technology on page 4 the instant specification provides evidence of the types of adapters 
“In some cases, the fragments may be amplified prior to cloning and/or analysis, which may involve ligating adaptors onto the ends of the fragments, and amplifying the fragments using primers that hybridize to the ligated adaptors.”  Thus, for interpretation of the claim requirements, in review of the guidance and evidence of record it appears that the steps of library construction and obtaining sequence data given the broad requirements of the claims for what the sample would/must contain and what would be expected to be obtained with respect to the final data set, the steps appear to be practiced simply to obtain the sequence data.  In review of the dependent claims which recite limitations relative to the additional elements each of the limitations appear to have been known and enabled by the prior art of record in light of the guidance of the specification.  With regard to providing primers for sequences that could be used for analyzing microbes, Woo et al teach that 16S rDNA sequencing has played a pivotal role in the accurate identification of bacterial isolates and the discovery of novel bacteria in clinical microbiology laboratories, and provide evidence that the 16S rDNA is known and used target for analysis of bacteria.
With respect to the requirement that a primer set ‘sharing a same primer sequence in order to facilitate reduced amplification bias’ it is noted that this is a narrowing of the structure 
Given that Woo et al. teach that 16S rDNA as well known target used to analyze bacteria and the evidence of record for the use of gRNA CRISPR systems it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use gRNA and CRISPR technology to create libraries which target 16SRNA sequences for further analysis.  With respect to design, one having ordinary skill in the art would have been motivated to provide primers that would reduce bias and produce a library representative of a given target.  Given the 
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
As noted in prosecution, the art of record teaches that the use of CRISPER to construct libraries and obtain read data from a sample of interest were known and taught.  Further, the use or processing of libraries or initial steps for the preparation of the sample were also generally 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Joseph Woitach/Primary Examiner, Art Unit 1631